Citation Nr: 0510900	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right hip disorder, 
claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO), which denied the 
benefit sought on appeal.  In September 2003, the Board 
remanded the case for additional development.  That 
development has been accomplished and the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's right hip disorder is not related to 
service, and has not been caused or aggravated by a service-
connected disability involving either knee or back.  


CONCLUSION OF LAW

The veteran's right hip disorder was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right hip 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a letter by the RO 
dated in February 2001, a rating decision issued in September 
2001, a statement of the case (SOC) issued in April 2002, 
supplemental statements of the case (SSOC) issued in October 
2002 and January 2005, and a letter by the Appeals Management 
Center (AMC) dated in April 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
April 2004 letter by the AMC notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claim.  The 
Board notes that this letter was not provided prior to the 
initial RO adjudication of his claim in September 2001, as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case is harmless error, as the content of the notice fully 
complies with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, all updated VA outpatient treatment records were 
received.  A VA examining physician also examined the veteran 
and reviewed the claims file before providing an opinion as 
to whether his right hip disorder was caused or aggravated by 
his service-connected disabilities involving the knees and 
lower back.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

In June 1992, the RO granted service connection for 
disabilities involving the veteran's knees and lumbar spine.  
The veteran now claims that he has a right hip disorder as a 
result of his service-connected disabilities.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

A.  Legal Criteria

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as arthritis, that were manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Factual Background

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, service medical 
records, VA and private treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  Since the central issue in this case is whether the 
veteran's right hip disorder was caused or aggravated by a 
service-connected disability, evidence pertaining to the 
severity of his right hip disorder will be summarized.  

In this case, the veteran's service medical records made no 
reference to right hip problems.  Of particular relevance, a 
separation physical in January 1992 noted the veteran's 
complaints concerning his knees, with no reference to the 
right hip.  The examination report also noted that the left 
leg was shorter than the right.  Thus, no chronic right hip 
disorder was present in service.  There is also no evidence 
of right hip arthritis during the one-year presumptive period 
after service.  

The veteran first reported right hip pain in 1999.  In this 
regard, a VA examination performed in November 1998 focused 
on the veteran's left knee disability, but made no reference 
to the right hip.  VA outpatient treatment records show that 
the veteran began complaining of right hip pain in 1999.  In 
an August 1999 report, the veteran reported right hip pain 
which had become worse since July.  Radiographs revealed mild 
hypertrophic spurring in the iliac crests.  A January 2000 
report noted  the onset of pain in the right inguinal area in 
May or June, with no history of trauma.  The diagnostic 
assessment was back and hip pain probably secondary to 
degenerative joint disease.  A CT scan in February 2001 
revealed mild osteoarthritis of the right hip joint.  The 
veteran continued to received periodic treatment for right 
hip pain throughout 2000 and 2001.  The veteran was also 
treated for pain in his knees and lower back during this 
period.  However, none of these records indicates that his 
right hip disorder was caused or aggravated by his knees or 
back disabilities. 

The veteran was afforded a VA examination in March 2001 to 
determine whether there existed a relationship between his 
right hip disorder and his service-connected knee 
disabilities.  A report from that examination notes that the 
examiner reviewed the veteran's claims file.  At that time, 
the veteran reported that he had been having problems with 
his right hip since the summer of 1999.  He recalled that the 
pain began during a vacation which involved a lot of driving; 
however, he denied any history of injury.  He said he now 
suffered from constant right hip pain.  

Following a physical examination, the diagnosis was "Right 
hip pain for one and a half years, secondary to early 
degenerative joint disease."  The examiner then opined that 
it was less than likely that the veteran's current service-
connected knee conditions were the cause of his right hip 
pain.  The examiner then provided the following rationale: 
(1) an examination of the knees did not indicate sufficiently 
severe findings that would produce an altered gait, (2) there 
was no record of ongoing treatment for a knee condition, and 
that, in the examiner's experience, there should be 
documentation of ongoing knee problems of long duration 
before secondary degenerative joint disease would develop in 
a hip; and (3) none of his medical providers had expressed an 
opinion that the hip disorder was related to his knee 
disability.  The examiner then stated, "There is 
insufficient evidence in the current medical record and 
claims folders to conclude that the right hip problem is 
secondary to the veteran's knees."

In a May 2002 letter, a VA physician indicated that she had 
been treating the veteran for his service-connected left leg 
disability.  She indicated that the veteran now had pain in 
his right hip because of a limp due to his left leg being 
significantly shorter than his right leg.  She wrote, "I 
believe his right hip pain should be considered related to 
his left leg injury that occurred in the service and should 
be considered service-connected."

In May 2002, the veteran testified before a hearing officer 
at the RO.  The veteran essentially maintained that his right 
hip disorder was due to an altered gait caused by his 
service-connected left knee disability.  The veteran took 
exception with the findings and opinions contained in the 
March 2001 VA examination report.  In particular, the veteran 
stated that he had ongoing treatment for his left knee 
disability, that his left leg was indeed shorter than his 
right leg, and that he had received two injections in his 
right hip in November 2001 and April 2002.  

VA treatment records dated from 2003 to 2004 show continued 
treatment for the veteran's right hip disorder.  In February 
2003, the veteran underwent a right total hip arthroplasty.  
However, none of these records includes a medical opinion 
indication that his right hip disorder was either caused or 
aggravated by his service-connected disabilities involving 
the knees or low back.  

Pursuant to the Board's remand, the VA physician who examined 
the veteran in March 2001 reviewed the claims file again in 
September 2004 and offered an opinion as to whether the 
veteran's degenerative joint disease of the right hip was 
caused or aggravated by his service-connected disabilities 
involving his knees and low back.  The examiner's report 
documents her extensive review of the claims file, including 
the service medical records and VA treatment records.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the right hip, degenerative joint disease of the 
knees, and degenerative disk disease of the lumbar spine.  
The examiner noted that the veteran's symptoms involving his 
right hip began in 1999.  The examiner opined that the 
veteran's degenerative joint disease of the right hip was not 
caused or aggravated by the veteran's service-connected 
problems involving his knees and back, either singly or by 
combined effect.  The examiner's rationale for this opinion 
included: (1) the medical records did not show that the 
service-connected conditions were sufficiency severe to cause 
a limp; (2) there was no left leg shortening; and (3) an 
extensive review of medical literature (over 531 titles) did 
not identify osteoarthritis, particularly in the hip, as 
being related to an anterior cruciate ligament (ACL) injury 
or repair or its complications, or as a complication of 
degenerative joint disease of the knees. 

C.  Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence the veteran's claim of 
entitlement to service connection for a right hip disorder.  
The evidence shows that the veteran first began experience 
right hip pain in 1999, approximately seven years after his 
separation from active duty.  Therefore, the preponderance of 
the evidence is against a finding that the veteran's right 
hip disorder had its onset in service or during the one-year 
presumptive period after service.  This finding is consistent 
with the veteran's own assertion that his right hip disorder 
is related to his service-connected disabilities involving 
his knees and low back.  

The only medical evidence in support of the veteran's claim 
is the opinion provided by a VA physician in May 2002, which 
attributes the veteran's right hip pain to his left knee 
disability.  However, there is no evidence that this 
physician reviewed the veteran's claims file.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  In light of this 
case law, the VA physician's opinion is of little probative 
value.

In contrast, a VA examiner in March 2002 and September 2004 
did review the veteran's claims file and found no 
relationship between the veteran's right hip disorder and a 
service-connected disability.  In her earlier report of March 
2001, the examiner opined that it was less than likely that 
the veteran's current service-connected knee conditions were 
the cause of his right hip pain.  In the September 2004 
report, the examiner added that the veteran's degenerative 
joint disease of the right hip was not caused or aggravated 
by his service-connected disabilities involving his knees and 
back.  The examiner also provided clear rationale for her 
opinions, explaining that the left leg was not shorter than 
the right leg, that the service-connected disabilities were 
not severe enough to cause a limp, and that medical 
literature did not identify osteoarthritis of the hip as 
being related to an ACL injury, including his complications, 
or to DJD of the knees. 

The Board places greater probative value on these opinions, 
as they was based on a review of the claims file and 
supported by sound rationale.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
presented at his May 2002 hearing, in addition to numerous 
written statements.  However, the Board emphasizes that the 
veteran is not competent to provide an opinion concerning the 
etiology of an orthopedic disability involving his right hip.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions); see also 66 Fed. 
Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(a)(2) (competency is an adjudicative 
determination).  Therefore, the veteran's lay statements have 
no probative value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right hip disorder.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the- doubt standard applies.  See 38 
U.S.C.A § 5107(b); 38 C.F.R.           § 3.102.  Accordingly, 
the appeal is denied.


ORDER

Service connection for a right hip disorder is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


